Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/149,443 filed on January 14, 2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Submitted Information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
Preliminary amendments to claims were filed on March 23, 2021.  Claims 1-14 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-14 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,911,776 in view of Park and further in view of Chen – see the following rejection of claim 1 for information on Park and Chen references.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between claims 1 of the instant application and claim 1 of Patent ‘776, in combination with Park and Chen, would have been obvious to a person of ordinary skill in the art, as argued in the rejection of claims 1 of the instant application that appears in the following. This is demonstrated in the following table that shows conflicting claims 1 of the application and claim 1 of the Patent ‘776 side by side.
A review of claims 2-14 of the application and comparison of said claims with claims 2-14 of the Patent ‘776 shows that the above-mentioned claims are also in conflict. However, for the sake of brevity, the following table shows only claims 1 of the application and claim 1 of the Patent ‘776.

	
Application 17/149,443

Claim 1.  An encoding apparatus for encoding a rectangular video coding block, the encoding apparatus being configured to signal an extension directional intra-prediction mode within a set of directional intra-prediction modes using a signaling indicator, the set of directional intra-prediction modes comprising predetermined directional intra-prediction modes and the 

Patent 10,911,776

Claim 1.  An encoding apparatus for encoding a rectangular video coding block, the encoding apparatus being configured to signal an extension directional intra-prediction mode within a set of directional intra-prediction modes using a signaling indicator, the set of directional intra-prediction modes comprising predetermined directional intra-prediction modes and the .



	
Claim Objections
Claims 1, 8 and 13-14 are objected to because of the following informalities:
Claims 1 and 8 make references to “a processor” and “a memory.” Nowhere in the specification, published as US 2021/0211719 A1 (hereinafter “PGPUB”), “a processor” or “a memory” are found. While the PGPUB makes references to “decoding process” (in FIG. 15, par. 78) and lists a number of “processing steps” (in FIG. 16, par. 
Accordingly, claims 1, 8 and 13-14 that recite the aforementioned terms, as well as claims that directly or indirectly depend from them and, therefore, carry limitations of their respective base claims are rejected under 35 U.S.C. 112(b) for indefiniteness.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The above-mentioned claims are rejected for indefiniteness for reasons as noted under Claim Objections in the above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

In addition, “signaling” of an intra-prediction mode includes indication of an “index” in the bitstream that signals an intra-prediction mode and will, therefore, be interpreted accordingly.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2018/0367793 A1 (hereinafter “Park”) in view of Chen et al., “Algorithm Description of Joint Exploration Test Model 2,” Joint Video Exploration Team (JVET) of ITU-U SG 16 WP 2 and ISO/IEC JTC 1/SC 29/WG 11, 2nd Meeting, San Diego, USA 20-26 February 2016, Document: JVET-B1001_v3, pp. 1-30 (hereinafter “Chen”).
With respect to claim 1, Park discloses an encoding apparatus [abstract, FIG. 1B, encoder 150, par. 153] for encoding a rectangular video coding block [FIG. 10, blocks 1010b, 1010c], the encoding apparatus being configured to signal an extension directional intra-prediction mode [par. 93: “an index related to an intra-prediction mode”], within a set of directional intra-prediction modes [FIG. 3C, par. 92] using a signaling indicator [par. 92: “an index related to an intra-prediction mode”], the set of directional intra-prediction modes comprising predetermined directional intra-prediction modes and the extension directional intra-prediction mode [par. 92: “the decoder 120 may nd and 3rd par. under Table 2].
With respect to claim 2, Park, in view Chen, disclose all of the limitations in claim 1 and further discloses wherein each predetermined directional intra-prediction mode is associated with a predetermined direction within a predetermined directional range, 
With respect to claim 3, Park, in view Chen, disclose all of the limitations in claim 1 and further discloses wherein the complementary direction of the extension directional intra-prediction mode is opposite to the predetermined direction of the selected predetermined directional intra-prediction mode [FIG. 8, par. 143].
With respect to claim 4, Park, in view Chen, disclose all of the limitations in claim 2 and further discloses wherein complementary directional range and the predetermined directional range are adjacent [FIG. 3C, par. 92].
With respect to claim 5, Park, in view Chen, disclose all of the limitations in claim 1. Furthermore, Chen discloses wherein wherein the flag value is a binary value [p. 7, 2nd par. under Table 2 – ref. to “a 4-bit fixed length code” and also “a truncated binary code”]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 6, Park, in view Chen, disclose all of the limitations in claim 1. Furthermore, Chen discloses wherein the signaling indicator comprises a most-probable-mode indicator [p. 6-7, sec. 2.3.1]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.

With respect to claim 8, the claim is drawn to a decoding apparatus that perform a series of steps that are commensurate in scope with inverse of steps of claim 1 excluding two of the steps of claim 1 that start with “selecting a predetermined directional …” and “generating the signaling indicator …” Furthermore, Park discloses encoding and decoding methods and apparatuses [abstract]. Therefore, claim 8 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 9, the claim is drawn to a decoding apparatus that perform a series of steps that are commensurate in scope with inverse of one of the steps of claim 1 that starts with “generating the signaling indicator …” Furthermore, Park discloses encoding and decoding methods and apparatuses [abstract]. Therefore, claim 9 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claim 10, the claim is drawn to aa encoding method that performs a series of steps that are commensurate in scope with steps of claim 1. Furthermore, Park discloses encoding and decoding methods and apparatuses [abstract]. Therefore, claim 10 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.
With respect to claims 11-12, the claims are drawn to a decoding methods that perform a series of steps that are commensurate in scope with steps of claims 8-9. 
With respect to claims 13-14, the claims are drawn to computer-readable storage media containing instructions therein that, when executed on an electronic device, causes the device to perform a series of steps that are commensurate in scope with steps of claims 1 and 8, respectively. Furthermore, Park discloses such computer-readable media [par. 307]. Therefore, claims 13-14 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1 and 8, respectively.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Chien et al., US 2012/0314766 A1, discloses enhanced intra-prediction mode signaling for video coding.
Song et al., US 2014/0079121 A1, discloses system and method for encoding and decoding video.
Liu et al., US 2014/0140404 A1, discloses method and apparatus for intra prediction.
Oh et al., US 2018/0063532 A1, discloses apparatus for encoding video.
Oh et al., US 2016/0309163 A1, discloses apparatus for decoding an image.
Park, US 2016/0173879 A1, discloses image decoding apparatus.
Wang et al., US 2013/0136175 A1, discloses non-square transform and prediction units.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485